 602DECISIONSOF NATIONAL LABORRELATIONS BOARDNLRB 289. In the casesof Graves and Virgil Routh,itwill be recommended thattheirbackpay shall accrue, in the event no offer of reemployment is made to them,from the date of resumptionof the Waynesville-Fort Leonard Woodshuttle-busline, or the inauguration of any similar shuttle-bus line as a part of the Respondents'operations.13Because the Respondents'unlawful conductabove found,and its underlying pur-pose, are closely related toother unfairlabor practices proscribedby the Act, andbecause the danger of their commission in the future is reasonably to be anticipatedfrom the course of conduct in the past,the TrialExaminer is convinced that thepreventive purpose oftheAct willbe thwarted unless the recommendations arecoextensivewith the threat.In order, therefore,to make effective the interdepend-ent guarantees of Section7 of the Act,itwill be recommendedthat theRespondentscease and desist from in any manner interferingwith,restraining,or coercing theiremployees in the exercise of the rights guaranteedby Section 7 of the Act.Upon the basisof the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Brotherhood of Teamsters,Chauffeurs,Warehousemen&HelpersofAmerica,General Teamsters,Chauffeurs,Warehousemen and Helpers, LocalNo. 864,AFL-CIO,is a labor organization within the meaning of Section 2 (5) of theAct.2.By discriminating in regard to the hire and tenure of employment of JohnWagner and Dillard Wilkes on August 19, 1954, and of Gerald Burnett, FrankCase, Everett Graves,Virgil Routh,Howard Fuller,Emmer Gan, and Vernie Pruetton October 29, 1954, and by discontinuing its shuttle-bus line on October 29, 1954,the Respondents have engaged in and are engaging in unfair labor practices with-in the meaning of Section 8(a) (3) and(1) of the Act.3.By interrogating,threatening,making promises of benefit,and otherwise inter-fering with, restraining,and coercing employees in the exercise of rights guaranteedby Section 7 of theAct, theRespondents have engaged in and are engaging in un-fair labor practices within the meaning of Section 8(a) (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]' In his brief,General Counsel urges that all seven shuttle-bus drivers be made wholefor October 30 and 31. There is credible evidence in the record that when the driverscame for their final checks,after the discontinuance of that line,these checks had beenmade out to cover October 30 and 31, although they had actually ceased driving onOctober 29,and that the Fletchers deducted this gratuitous 2 days' pay in resentmentagainst their union activity.Since the amount was not earned,however, the TrialExaminer is of the opinion that it should not be included in the back-pay award.Lithium Corporation of America,Inc.andLocal 500, Interna-tionalUnion ofOperating Engineers,AFL-CIO.CaseNo.11-CA-80f2. August 15,1956DECISION AND ORDEROn February 16, 1956, Trial Examiner Lee J. Best issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices allegedthe Act, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-116 NLRB No. 82. LITHIUM CORPORATION OF AMERICA, INC.603mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain unfair labor prac-tices alleged in the complaint to be in violation of Section 8 (a) (1)of the Act. Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed,The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner 2The Respondent contends that "the reductioi, of its labor force onNovember 5, 1954, was caused entirely by economic considerations,"and excepts to the Trial Examiner's conclusion that the selection of,the 16 employees for discharge was discriminatorily motivated.though, as the Trial Examiner found, the Respondent's decision toreduce its mining operations was in fact based upon economic consid-erations, for the following reasons we find that a discriminatory in-tent governed the selection of the particular employees who weredischarged :1.As the Trial Examiner found, Mine Foreman Sullins engagedin unlawful surveillance of a union meeting held on November 3,1954.Sixteen employees were discharged on November 5, 1954.All16 of the discharged employees attended the November 3 unionmeeting.There were 7 other employees who were also presentat the union meeting hall on November 3, but who were not selectedfor discharge.Four of the latter employees, 1 of whom wasSullins'son, left the union hall before the meeting started;2 of such em-ployees were notat work on November5, because of personal in-juries;and the seventhwas not subject to Sullins'"jurisdiction."2. In the late afternoonof November 4, 1954, GeraldMunson, theproject general manager, upon his return from the Respondent's home' The Respondent also requested oral argument.The request is denied,as the record,including the exceptions and briefs,adequately presentsthe issues and positions of theparties.2In view of the exceptions filed by the General Counsel,Member Bean would also findthat the antiunion statements made by Purchasing Agent Dixon were coercive in natureand therefore constituted violations of Section 8 (a) (1) as contended by the GeneralCounsel.When Dockery applied for a job, Dixon inquired whether he had ever been aunion member and added,"we don't have a union, and ain't going to have a union.','Dixon also asked applicant Hicks if be belonged to the Union and said that Hicks waswasting his time, that the Respondent did not want anything to do with the Union.' Asthese statements were almost contemporaneous with Foreman Sullins' threats to othernewly hired employees that the Respondent would automatically discharge anyone havinganything to do with the Union,Member Bean is satisfied that they were intended to, andnecessarily did, restrain and coerce the employees in the right freely to engage in unionactivities. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice in Minneapolis,Minnesota, advised Joseph McClure, the miningsuperintendent,that mining operations would have to be reduced, andinstructedMcClure to terminate all operations at the Respondent'sIndian Creek mine.Contrary to Munson's instructions,the IndianCreek mine operations were not terminated.The Indian Creek mineoperations were merely curtailed by the discharge on November 5of 10 employees who had attended the November 3 union meeting.Other employees,who were not at the November 3 meeting,continuedto work at the Indian Creek mine.Moreover,although Munson'sinstructions did not refer to a reduction at the Murphy-Housermine, 6 employees,who also attended the November 3 meeting, werelikewise discharged.3.Mine Superintendent McClure relied on Sullins'advice in theselection of employees for discharge.As the TrialExaminer found,Sullins had made statements to the effect that the Union was no goodand that he would fire anyone who had anything to do with the Union.4.Postall,who was not employed by the Respondent,and Mason,a former working foreman, both credibly testified that Sullins hadtold them after the November 3 union meeting,but before the dis-charge on November 5,that he would lay off the employees who at-tended the union meeting.5.The Respondent asserts that the mines had been developed tosuch a point that there was no longer a need for drill operators anddumpster operators at either of its mines,and that this considerationwas controlling in its selection of all its drill and dumpster operatorsfor discharge on November 5.However,the record shows that 3days after the discharges were effected, 2 or 3 dumpsters were in oper-ation,and that drilling operations continued well beyond the No-vember 5 date.6.The Respondent asserts in its brief that each of the dischargedemployees was experienced in only one type of mine work and there-fore could not be transferred to other work.However, nine of thedischarged employees each testified without contradiction that heeither had previous experience in other kinds of mining work, orhad run equipment at the Respondent'smineswhichwas differentfrom that he was operating on November 5.7.About 3 weeks after November 5,two of those discharged, LewisSellers and Harold Martin, spoke to Sullins about reemployment.Sullins refused,and told them that they "messed up" by joining theUnion.Accordingly, like the Trial Examiner,we conclude that the Re-spondent violated Section 8(a) (3) of the Act by discharging the16 employees on November 5, 1954. LITHIUM CORPORATION OF AMERICA, INC.ORDER605Upon the basis of the entire record in the case,and pursuant toSection 10 (c) of the National Labor Relations Act, as amended,the National Labor Relations Board hereby orders that the Respond-ent,Lithium Corporation of America,Inc.,BessemerCity,NorthCarolina; its officers, agents,and assigns, shall:1.Cease and desist from :(a)Engaging in surveillance of its employees and theirorganiza-tional activities.(b)Discouraging membership in Local 500, International Unionof Operating Engineers, AFL-CIO, or any labor organization, bythreatening to discharge, discharging, or in any other manner dis-criminating against its employees in regard to their hire or tenure ofemployment, or any term or condition of employment.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist Local 500, International Union of OperatingEngineers, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor allsuch activities, except to the extent that such right may be af-fected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section8 (a) (3) ofthe Act.2.Take the following affirmative action designed to effectuate thepoliciesof the Act:(a)Offer to Claude H. Hurt, William E. Allen, Albert W. Hatchett,Vernon Dockery, Charles H. Martin, Bunn A. Martin, NathanDockery, Elbert H. Martin, Clyde V. Derreberry, Lewis G. Sellers,David A. West, J. D. Dockery, Perry Ledford, Wilburn W. Piercy,,Carrel Nickols, and Paul W. Rogers immediate and full reinstatementto their former or substantially equivalent positions without prejudiceto their seniority or other rights and privileges, and make each ofthem whole for any loss of pay suffered byreason ofthe discrimina-tion against them in the manner and to the extent set forth in theIntermediate Report in the section entitled "The Remedy"; subject,however, to the right of the Respondent thereafter, as set forth in theIntermediate Report in the section entitled "The Remedy," to reduceitsworking forces to a normal complement in accordance with suchpractices of seniority or other nondiscriminatory procedure as it hadcustomarily employed in its business prior to the discriminatory prac-tice herein found. 606DECISIONS VV NATIONAL LABOR RELATIONS BOARD(b)Post at its plant office and mines at or near Bessemer City,North Carolina, copies of the notice attached hereto marked "Ap-pendix." 3Copies of said notice, to be furnished by the RegionalDirector 'for the Eleventh Region, shall, after being duly signed bythe Respondent's representative, be posted by it immediately uponreceipt thereof and maintained for sixty (60) consecutive days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that such notices are not altered, defaced, orcovered by any other material.(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze and compute the amounts ofback pay and other rights of employment to which the 16 discriminateesfound herein may be entitled under the requirements of the termsof this Order; and in the event it becomes necessary as a result ofthe aforesaid reinstatements for the Respondent to reduce its workingforces to a normal complement, the Respondent shall prepare andsubmit to the Board or its agents a complete written summary of thenondiscriminatory procedure adopted therein and the action takenthereon.(d)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section 8(a) (1) of the Act by any conduct other than that found herein to haveconstituted 'a violation of that section.CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Order.In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT keep under surveillance our employees or theirorganizational meetings or concerted activities for the purposeof collective bargaining or other mutual aid or protection. LITHIUM CORPORATIONOF AMERICA,INC.607WE WILL NOT discourage membership in Local 500, Interna-tional Union of Operating Engineers, AFL-CIO, or any otherlabor organization, by threatening to discharge, discharging, orin any other manner discriminating against our employees inregard to hire or tenure of employment or any term or condi-tion of employment.WE WILL NOT in any other manner interfere with,restrain, orcoerce our employees in the exercise of their right to self-organ-ization,to form, join, or assist Local 500, International Union ofOperating Engineers, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.WE WILL offer to Claude H. Hurt, William E. Allen, Albert W.Hatchett, Vernon Dockery, Charles H. Martin, Bunn A. Martin,Nathan Dockery, Elbert H. Martin, Clyde V. Derreberry, LewisG. Sellers, David A. West, J. D. Dockery, Perry Ledford, Wil-burn W. Piercy, Carrel Nickols, and Paul W. Rogers immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rights andprivileges, and make each of them whole for anylossof pay hemay have suffered by reason of our discrimination; subject, how-ever,'-to our right thereafter to reduce our working force to a nor-mal complement in accordance with such practices of seniority or,other nondiscriminatory procedure as we have customarily em-ployed in our business.All of our employees are free to become and remain or refrain frombecoming or remaining members of the above-named Union or any-other labor organization.LITHIUM CORPORATION OF AMERICA, INC.,Employer.Dated----------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASE"'-These proceedings authorized and conducted in accordance with the provisions of,Section 10 of the Labor Management RelationsAct, 1947, asamended,61 Stat. 136,herein calledthe Act, arebased upon charges and amended charges duly filed by 608DECISIONS OF NATIONAL, LABOR RELATIONS BOARDLocal 500, International Union of OperatingEngineers,AFL-CIO,' herein calledthe Union, against Lithium Corporation of America, Inc., herein called Respondent.Pursuant to Section 10 (b) of the Act, the General Counsel of the National LaborRelations Board, herein separately designated as General Counsel and the Board, byand through the Regional Director for the Eleventh Region (Winston-Salem, NorthCarolina), issued a complaint on' October 6, 1955, alleging that Respondent engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(1) and (3) and affecting commerce within the meaning of Section 2 (6) and (7)of the Act.Copies of the charges, complaint, and other pertinent processes wereduly,served upon the Respondent and other parties in interest. In due course theRespondent filed an answer admitting allegations of the complaint that it isengagedin commerce within the meaning of the Act, but denying all allegations of unfairlabor practices.With respect to unfair labor practices, the complaint in substance alleges (1) thaton various occasions from May through November 1954, Respondent by its officersand agents interrogated its employees concerning their union activities,telling themthat it would not permit a union on the job, and threatened to discharge employees ifthey joined or engaged in activities on behalf of the Union; and (2) that Respondentby Mine Foreman Jim H. Sullins instructed its employees to physically abuse anyunion men who approached its property, spied upon and engaged in surveillance of aunion meeting, threatened to shoot employees engaged in picketing, and on or aboutNovember 5, 1954, discriminatorily discharged and refused to reinstate 16 em-ployees because of their membership in and concerted activities on behalf of alabor organization.Pursuant to notice duly served upon all parties, a hearing was conducted atCharlotte, North Carolina, on December 6, 7, 8, and 9, 1955, by the Trial Examinerduly designated by the Chief Trial Examiner.All parties were present and repre-sented by counsel or other duly authorized representatives.All parties were af-forded full opportunity to be heard, to examine and cross-examine witnesses, to intro-duce evidence pertinent to the issues involved, to present oral argument, and to filewritten briefs and proposed findings and conclusions within a fixed time from theclose of the hearing.In due course a written brief was filed with the Trial Examinerby counsel for the General Counsel, but none by the Respondent.Upon the entire record in the case, and from my observation of the witnesses, Imake the.following:`FINDINGS OF FACT1.BUSINESS OF RESPONDENT.Lithium Corporation of America, Inc., is a corporation organized and existing underand by virtue of the laws of Minnesota, maintaining its principal office at Minneapolisin said State. It is engaged in the mining and processing of lithium ore, and thesale of products derived therefrom.Respondent operates chemical plants and minesin the States of Minnesota, South Dakota, and North Carolina.Products valuedat approximately $3,000,000 were shipped during the past representative year fromits plant in St. Louis Park, Minnesota, directly to points outside the State of Minne-sota; and the value of interstate shipments from its new plant at Bessemer City, NorthCarolina, is expected to exceed the sum of $200,000 per year under a 5-year contract'with the Government of the United States of America. I find, therefore that Re-spondent is engaged in commerce within the meaning of Section 2 (6) and (7) of theAct.Officials and supervisors of the Respondent involved in this case consist of FremontF. Clarke, vice president in charge of production; Gerald A. Munson, chief mineralengineer; Joseph N. McClure, manager of North Carolina mining operations; JimH. Sullins, North Carolina mines foreman; and Fred A. Dixon, North Carolina pur-chasing agent.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 500,InternationalUnion of Operating Engineers, AFL-CIO;InternationalBrotherhood of Teamsters,Warehousemen, Chauffeurs and Helpers of America,AFL-CIO, Local No. 71; and International Hod Carriers,Building and CommonLaborers Union of America, Local No. 1094, are labororganizationswithin themeaningof Section 2 (5) of the Act.1Designation amended pursuant to mergerof the AFL and CIO effectiveDecember 5,1955. LITHIUM CORPORATION OF AMERICA, INC.609III.THE UNFAIR LABOR PRACTICESA. The North Carolina projectIn the early part of 1954, Respondent initiated the construction of a chemicalplant at BessemerCity,North Carolina,to process lithium-bearing spodumeneobtained from ore deposits in that vicinity.Completion of the plant was expectedby December 1, 1954, but construction was delayed and the plant was put into op-eration about March 1955.Respondent established a field office in close proximityto the plant site, and designated Chief Mineral Engineer Gerald A. Munson as resi-dent general manager of all construction work and mining operations at the NorthCarolina project under the direction of Fremont F. Clarke, vice president in chargeof production in the home office.On April 1, 1954, Respondent locally employedFred A. Dixon as purchasing agent and Jim H. Sullins as mines foreman.Later onJune 1, 1954, Respondent employed Joseph N. McClure as mines manager underthe supervision of General Manager Munson.Extensive stripping operations were required to uncover ore deposits prior toblasting and drilling operations.Beginning in May 1954, Respondent by the use ofspecialized earth-moving equipment stripped and developed properties about 12milesnorth of Bessemer City known as the Murphy-Houser Mine.Beginning inJuly or August with the same equipment it stripped and developed properties about15 miles north of Bessemer City known as the Indian Creek Mine.Drilling andblasting operations followed in sequence at both mines to break up the rock-likespodumene to size suitable for hauling with dumptors.2Because highway bridges be-tween the mines and plant site were inadequate to carry heavy loads, Respondentstored its ore in stockpiles at the respective mines until suitable bridges were pro-vided by the State highway department, whereupon it employed independenttrucking contractors to haul the ore directly from the mine pits to the plant site.To a limited extent during inclement weather some ore was withdrawn from stock-piles and replaced by dumptors to offset depletion.Stockpiles presently maintainedat the mines are approximately the same in content as they were in November 1954,and in addition thereto a third stockpile maintained at the plant site at BessemerCity has been sufficient to supply all processing requirements of the chemical plant.B. Interference,restraint,and coercionIn connection with its mining operations the Respondent began hiring employees inApril 1954, and continued to do so until late in October 1954. The local labor supplywas inexperienced in the new operations, the turnover was excessive, and Respondentexperienced difficulties in establishing a stabilized working force.Applicants for em-ployment customarily filed written applications at the field office and prior to hiringwere interviewed by Mines Manager Joseph N. McClure or Mines Foreman Jim H.Sullins.In the absence of McClure and Sullins some applicants were interviewed byPurchasing Agent Fred A. Dixon.Vernon Dockery, employee, credibly testifiedthat when he applied for employment in June 1954, Purchasing Agent Dixon inquiredwhether he had ever belonged to a union,and said, "We don't have a union, andain't going to have a union-we are getting along mighty good without it." Elden J.Hicks, applicant, credibly testified that upon inquiry by Purchasing Agent Dixon headmitted membership in the Union.Dixon then told him he was just wasting histime-that Respondent did not want anything to do with the Union.3Other witnesses for the General Counsel credibly testified concerning conduct ofMines Foreman Jim H. Sullins, which was calculated to forestall and discourage or-ganizational activities by employees of Respondent.Claude H. Hurt, employee,credibly testified that in May 1954, Foreman Sullins called him and three other newlyhired workmen to the grease room at the Murphy-Houser Mine and said, "Boys,you will go to work, but the first man that has anything to do with the Union downthe road he goes."William E. Allen and Vernon Dockery, employees, crediblytestified that for a period oftimefollowing their employment in May or June 1954they rode to work in a car with Foreman Sullins, and on several occasions heard himmake statements to the effect that the Union was no good and that he would fire anyemployee caught having anything to do with it.From the credible testimony of David9 The dumptor is a high powered four wheeled motor vehicle or dump truck suitableonly for heavy short-distance hauling.3 Fred A. Dixon denied making any Inquiries concerning the Union and couldnot recallany conversation whatever with Dockery and Hicks or any other applicant for employment.405448--57-vol. 116--I0 610DECISIONS OF .NATIONAL LABOR RELATIONS BOARDA. West, Lewis G. Sellers, Nathan Dockery, Bunn A. Martin, and J. D. Dockery, italso appears that about October 1954, during the lunch hour at Indian Creek Mine,Foreman Sullins told groups of employees that they "ought not to mess" with theUnion, and said that anyone having anything to do with it would be automaticallyfired.On October 8, 1954, Respondent delivered to all of its employees, along withpaychecks, a letter signed by G. A. Munson, general manager, as follows: 'To ALL EMPLOYEES:The repeated rejection of collective discipline over free labor reasserts theindependence of Carolinians and their confidence in their own ability to solvetheir own problems on, as well as off, the job. In this belief, Lithium Corpora-tion of America is in full agreement.It is not the policy or desire of the Corporation that its people should haveto hire outside agents to converse with management and thus reduce theindividual to the level of the whole.Rather the Corporation prefers that eachemployee shall find the level of his capacity as rapidly as possible and becomeestablishedwith a maximum and uninterrupted income.To this end, theCorporation:(1) Pays highest base wages, craft by craft, in the economic area of theproject.(2)Works extended hours for the purpose of your earning greatest take-home pay.(3) Promotes and trains individual employees as native ability and openingspermit.(4) Provides best and safest equipment and working places attainable. (Therecord of but one serious and no fatal accident in the 14 years of the MiningDepartment is virtually unequaled in the mining industry.)The Corporation is new to this area but desires to become a permanent partof the economy and development of your community. Itis yourcommunityand as it prospers so you prosper.Your fine work over the past few months has captured the attention andadmiration of experts from many other areas.We hope it will always be so.Very truly yours,GAM/sLITHIUM CORPORATION OF AMERICA, INC.G. A. MUNSON,General Manager.C.UnlawfulsurveillanceDuring the latter part of October 1954 representatives of the Union visited em-ployees of Respondent at their homes away from the mine premises.When a sub-stantial number of employees had signed authorization cards, the Union sponsoredan organizational meeting between the hours of 7 and 9 p. in. on November 3,1954, in Cherryville, North Carolina, at the union hall of Teamsters' Local No. 71,about 5 to 8 miles from Respondent's mines. The meeting place was on the secondfloor of a two-story brick building in the business district overlooking streets of thetown and adjacent to premises of a gasoline service station on the opposite side ofthe street from the showroom of a Chevrolet dealer.Entrance to the union hallconsisted of an outside stairway from the street to a lighted doorway above and over-looking the service station premises, which afforded parking space for automobiles.Shortly prior to the meeting Foreman Jim H. Sullins parked his pickup truck onthe service station lot a few feet from and facing this stairway entrance and thereit remained until approximately 9 p. in. when the meeting adjourned. In additionto union organizers approximately 23 employees entered the hall, but RowlandSullins (son of Foreman Jim H. Sullins), C. Q. Lavender, Austel (Jake)Bettis, andLawrence Snyder left before the meeting convened.Numerous attendants observedForeman Sullinssittingthere in his pickup truck.Claude H. Hurt spoke to him.Union Representative A. B. Dixon invited him to come upstairs to attend the meet-ing.William E. Allen, Bunn A. Martin, Nathan Dockery, Lewis G. Sellers, andWilburnW. Piercy observed him there before and after the meeting.VernonDockery, Clyde V. Derreberry, Carrel Nickols, J. D. Dockery, and David A. Westobserved him when the meeting adjourned.Furman Postell (not employed by Respondent) credibly testified that on thenight of November 3, 1954, he brought Carrel Nickols to .the union hall, and then4It is contended by the General Counsel that this letter was inspired by theresult ofa representation election held on October 6, 1954, at FooteMineral Company, KingsMountain, North Carolina. LITHIUM CORPORATION OF AMERICA,INC.611waited outside in the parking lot with his wife and child until the meeting adjourned.He saw Foreman Sullins park in his pickup truck nearby and observed that severalmen came down from the union hall and conversed with Sullins. Foreman Sullinsleft his pickup truck,recorded with paper and pencil the tag numbers of automobilesparked in the vicinity,and then returned to his pickup truck and sat down therein.Postell approached Sullins and sat inside the pickup truck with him for awhile-then at Sullins' request he drove his own car to a nearby grill to purchase two packsof cigarettes and returned for further conversation with Foreman Sullins in hispickup truck.Foreman Sullins remained sitting in his pickup truck until attendantsat the meeting came out, and then drove away.In the course of conversation heasked Foreman Sullins whether he intended to fire employees attending the meeting,and Sullins said,"No, the best way to do it would be to lay them off and you thenwould not have to call them back any more-when I get them laid off why theywould not have to come back."HerbertMason(erstwhileworking foreman for Respondent) credibly testifiedin substance that on November4, 1954,Mines Foreman Sullins admitted his presenceat the union meeting, and said "the only thing to do would be to lay them off mostlyall of them as soon as possible-that we had enough on the stockpile to hold theboys off as long as we needed to-that he figured they would wear out pretty quick-that he did not figure that they would be financially able to stay around very long."Mines Foreman Jim H.Sullins testified in substance that he lived as a bachelorin a small company house near the Indian Creek Mine,and had never at any timeor place discussed union affairs with any employee.He specifically denied makingany statements concerning the Union to Claude H. Hurt,William E.Allen, NathanDockery,Vernon Dockery,Wilburn W.Piercy,David A.West,Lewis G. Sellers,J.D. Dockery,Carrel Nickols,Furman Postell,or Herbert Mason.In particularhe denied any acquaintance with Furman Postell,and had never seen the man inhis life prior to his appearance as a witness at the hearing.He specifically deniedhaving seen or had any conversation or other contact with Postell in Cherryville onthe night of November 3, 1954.Foreman Sullins contends and testified that hehad no prior knowledge of the scheduled union meeting in Cherryville,and thathis presence in that vicinity on the night of November 3, 1954,was for an entirelydifferent purpose and had no concern with the organizational activities of Respond-ent's employees.Unaware of the union meeting he drove to Cherryville that eveningto visit his son, Rowland Sullins, and dined with the family until past 6:30 p. m.By previous appointment he had agreed to meet his son,Rowland Sullins, andLawrence Snyder to look at new Chevrolet cars.After supper he drove downtownalone in his pickup truck,and parked in the open lot at the service station acrossthe street from the Chevrolet agency.There he met Rowland Sullins and LawrenceSnyder,who drove separate cars and parked at the same location.Upon arrival inthe parking lot he was approached by two strangers,who invited him to attend themeeting upstairs,but he was not interested and told them he was not there for thatpurpose.At approximately 7 p. m: he got out of his truck and walked across thestreet to the show'windows of the Chevrolet dealer with Rowland Sullins andLawrence Snyder.Robert Hensley was at the window also looking at the newChevrolets.After window shopping and conversing for awhile,he and his twocompanions got in Rowland Sullins' car and rode through the business sectionaround the town square,stopped for a few minutes near the theatre,and then returnedto the parking lot.At approximately 8:45 p.m. he returned to his pickup truck,sat down inside for a few minutes with the motor and heater running,but did not,talk to anyone else that night. Shortly after 9 p. m. he drove away from the parkinglot,went immediately to his bachelor quarters near the mines,and went to bedwithout associating with anyone else that night.While in the parking lot that nighthe saw the two union representatives who invited him to the meeting, saw and spoketo Claude H.Hurt,saw William Adams(colored)being assisted in climbing thestairway by two strangers,saw C.Q. Lavender and Austel Bettis sitting in a caron the parking lot, and saw Jim Royster and Paul Floyd,but could not identify anyothers that entered the union hall.He had no pencil and paper with him,did notwrite down the names of anyone,and did not record the tag numbers of any auto-mobiles.He observed a group of men leaving the union hall, but did not identify'any of them.55Neither Rowland Sullins, LawrenceSnyder, C Q.Lavender,Austel Bettis,Jim Royster,Robert Hensley,or Paul Floydappeared as witnesses in the case.Consequently, thetestimony of Foreman Sullinswith respect to the purpose of his visitto Cherryville that,night was not corroboratedby any otherwitness. 612DECISIONS OF' NATIONAL= LABOR RELATIONS" BOARDD. The discriminatory dischargesOn or about November 1, 1954, Respondent had developed its two mines to thepoint that they were readily accessible, and had stockpiled more than 70,000 tonsof ore, which was sufficient to meet requirements for at least 6 months.Delay incompletion of the chemical plant at Bessemer City indicated that processing of theore could not begin until February or March 1955.Both mines were in fulloperation with approximately 20 employees at each location.Consequently Re-spondent considered the possibilities of curtailing its mining activities.About themiddle of October, General Manager Gerald A. Munson was required to visit otherproperties of Respondent in the West, and left the North Carolina project in chargeof Mines Manager Joseph N. McClure. In the early part of November, MunsonvisitedRespondent's home office in Minneapolis, and there reviewed the situationwith Fremont F. Clarke, vice president in charge of production.Agreement wasreached that the mining operations in North Carolina should be curtailed approxi-mately 50 percent.After an absence of approximately 3 weeks General ManagerMunson returned to Bessemer City in the late afternoon of November 4, 1954,and held an immediate conference with Mines Manager McClure.He instructedMcClure to close down all operations at the Indian Creek Mine at once, but to,continue operations at the Murphy-Houser Mine.On the morning of November 5,1954, Munson issued the following written instructions:LITHIUM CORPORATION OF AMERICA, INC.To: J. N. McClure.DATE-NovEmBER 5, 1954.From: G. A. Munson.SUBJECTOwing to delays beyond our control in the plant construction program, andin the highway construction program, it becomes necessary for us to reduceour mining operations for an indefinite period.It is requested, therefore, that the mine crew be reduced to a minimum, and,that work be concentrated along the Murphy-Houser property.It is sincerely regretted that your fine organization must be thus broken up,but there is no alternative.Very truly yours,(Signed)G. A. MUNSON,JERRY.GAM/scc/Fremont F. Clarke.J.N. McClure.File.(Written in ink.)Jim Sullins.Effective this date above instructions must be complied with.J.N. MCCLURE,Mine Superintendent.In joint conference with Mines Foreman Jim H. Sullins, McClure immediatelyselected for discharge 10 employees at the Indian Creek Mine consisting of 1 shovel'operator, 2 drill operators, 3 drill helpers, and 4 dumptor operators.At theMurphy-Houser Mine he selected 6 employees for discharge, consisting of 1 eimcooperator, 2 drill operators, 1 drill helper, and 2 dumptor operators.Pursuant,to this selection of personnel, Mines Foreman Sullins that afternoon discharged atthe Indian Creek Mine, Bunn A. Martin (shovel operator), Clyde V. Derreberry(drill operator), Perry Ledford (drill operator), J. D. Dockery (drill helper), LewisG. Sellers (drill helper), David A. West (drill helper), Nathan Dockery (dumptoroperator), AlbertW. Hatchett (dumptor operator), Charles H. Martin (dumptoroperator), and PaulW. Rogers (dumptor operator).At the Murphy-HouserMine he discharged William E. Allen (eimco operator), Vernon Dockery (drilloperator), Carrel Nickols (drill operator), Elbert H. Martin (drill helper), ClaudeH. Hurt (dumptor operator), and Wilburn W. Piercy (dumptor operator).Bystrange coincident the dischargees consisted entirely of men under the supervisionof Foreman Sullins who attended the union meeting in Cherryville on November 3,1954.Approximately one-half of the employees at Indian Creek consisting pri-marily of jackhammer operators and blasting personnel were retained.Respondentcontinued its mining activities at the Murphy-Houser Mine, but closed down theIndian Creek Mine except for limited secondary blasting and drilling operations.Having discharged all employees classified as dumptor operators, Mine ForemanSullins thereafter utilized the services of greasemen and heavy equipment oper- LITHIUM CORPORATION OF AMERICA, INC.613ators to operate dumptors as needed.When operations were resumed at the IndianCreek Mine in the early part of 1955 he utilized the services of Coy Mauney(greaseman)to operate an additional power shovel put back into operation.Be-ginning about December 1, 1954, Respondent employed independent trucking con-tractors to haul ore directly from the mine pits to the plant site at Bessemer City,thereby eliminating in large part the necessity of stockpiling at the mines and twice-handling of the ore. By reason thereof and the readjustment of its reduced workingforces, Respondent has found it possible to fully supply its chemical plant with orefor processing, and stockpiles at the mines have remained intact.No new employeeshave been hired to replace in particular the employees discharged on November 5,1954; but 3 greasemen and 1 jackhammer operator have been hired since that date.Concluding FindingsStatementsmade to applicants for employment by Purchasing Agent Fred A.Dixon and the policy letter issued to all employees on October 8, 1954,by Gen-eralManagerGerald A.Munson,indicate that Respondent was opposed to theprinciple of collective bargaining, but they contained no threats of reprisal or forceor promise of benefit within the meaning of Section 8 (c) of the Act.With respecttoMines Foreman Jim H.Sullins, however, the testimony of numerous witnessesintroduced by General Counsel is strong and convincing evidence that he repeatedlythreatened employees with discharge in the event they engaged in organizational'activitieson behalf of any labor organization,and also engaged in unlawful sur-veillance of the union meeting held in Cherryville, North Carolina, on the nightof November 3, 1954. The timeliness of his visit to Cherryville on the night ofNovember 3, 1954, his presence at the stairway entrance and contacts with othersattending the union meeting render his denial of any unlawful motive entirelyincredible.His two companions, Rowland Sullins and Lawrence Snyder, visitedthe union hall immediately prior to the meeting, while he remained outside in hispickup truck.He admittedly recognized Robert Hensley, C. Q. Lavender, AustelBettis, and J. A. Royster in and around the parking area, and observed that they didnot attend the meeting.Of the 22 or 23 attendants at the meeting he admitted rec-ognitionofWilliam Adams, a Negro jackhammer operator presently disabled towork, and Paul Floyd (geologist or core-driller), who was not under his supervision.Of the remaining 16 attendants he denied all recognition, except Claude H. Hurt.His testimony was not corroborated by any other witness. I am convinced that herecognized and identified all employees who attended the meeting.From an overwhelming preponderance of the evidence, the surrounding cir-cumstances, and the entire record in the case, I am convinced and constrained tofind that Mines Foreman Jim H. Sullins at various times from May through October1954 repeatedly threatened to discharge employees of Respondent if they engagedin organizational activities for the purpose of collective bargaining or other mutualaid or protection; and on November 3, 1954, kept under surveillance employeesattending the union meeting at Cherryville, North Carolina, as alleged in the com-plaint.By the aforesaid conduct of Foreman Sullins, the Respondent interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section7 of the Act.I credit the testimony of Vice-President Fremont F. Clarke and General ManagerGerald A. Munson that Respondent's decision to reduce mining operations in NorthCarolina was based entirely upon economic considerations unrelated to the or-ganizational activities of its employees.It appears,however, that the selection ofemployees to bring about the reduction in force was left entirely to the discretionof Mines Manager Joseph N. McClure and Mines Foreman Jim H. Sullins. Althoughthe announced objective of Respondent was to close down all operations at theIndian Creek Mine and concentrate on continued operations at the Murphy-Houserproperty, it is apparent that McClure and Sullins did not follow that objective in se-lecting dischargees.Without regard to seniority rights or qualifications for otherduties they discharged all dumptor operators at both mines, an equal number ofdrill operators at each mine, some drill helpers at both mines, the shovel operatorat Indian Creek, and the eimco operator at Murphy-Houser.The selection wasclearly arbitrary and included only members of the Union.Absent discrimination,it isincredible that selection of dischargees would be limited to 16 men who attendedthe union meeting 2 days before under the surveillance of Mines Foreman Jim H.Sullins.I find, therefore, that Respondent discriminated in regard to hire or tenureof employment and other terms and conditions of employment to discourage mem-bership in a labor organization in violation of Section 8 (a) (3) of the Act. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tionwith the activities of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerceamongthe sev-eral States, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Although engagedin aneconomic curtailment of its mining operations, it hasbeen found that Respondent discriminatorily selected for discharge on November5, 1954, 16 employees identified by itsminesforeman as having engaged in organ-izational activities and attended a union meeting on November 3, 1954, and by rea-son thereof discriminated in regard to the hire and tenure of employment of ClaudeH. Hurt, William E. Allen, Albert W. Hatchett, Vernon Dockery, Charles H. Mar-tin,Bunn A. Martin, Nathan Dockery, Elbert H. Martin, Clyde V. Derreberry,Lewis G. Sellers, David A. West, J. D. Dockery, Perry Ledford, Wilburn W. Piercy,CarrelNickols, and Paul W. Rogers. In order to effectuate the policies of theAct, it will be recommended that Respondent offer to each of said discharged em-ployees immediate reinstatement to his former or substantially equivalent position,6without prejudice to his seniority and other rights and privileges, and thereafter, ifRespondent has no need at the time for 16 additional workers, it may then lay offsuch employees as may be necessary to reduce its mining personnel to the normalcomplement, -following such practice of seniority or other nondiscriminatory pro-cedure as it had customarily employed in its business prior to the discriminatorypractices found herein? In the event Respondent finds it necessary to lay offany employees to reach a normal complement by the aforesaid nondiscriminatoryprocedure, it will be recommended that all such employees be placed on a preferen-tialhiring list, and rehired without discrimination before other persons are hiredas needed by Respondent to fill future vacancies for which they may be qualified.It will also be recommended that Respondent make whole each of the 16 employees,aforesaid, for any loss of pay he has suffered by reason of the Respondent's dis-crimination by payment to him of a sum of money equal to the amount he normallywould have earned from the date of the discrimination to the date on which Re-spondent shall offer to him proper reinstatement as herein provided, less his netearnings,8 to be computed on a quarterly basis in themannerset forth in F.W. Wool-worth Company,90 NLRB 289, andN. L. R. B. v. Seven-Up Bottling Company ofMiami, Inc.,344 U. S. 344.Earningsin oneparticular quarter shall have noeffect upon the back-pay liability for any other such period.Itwill be further recommended that Respondent preserve and make available to,the Board or its agents upon request, for examination and copying, a written sum-mary of any nondiscriminatory procedure adopted and action taken by it to complywith the recommendations herein, together with all payroll records, social-securitypayment records, timecards, personnel records and reports, and all other recordsnecessary to analyze and compute the amounts of back pay and other rights ofemployment to which all of the aforesaid discriminatees may be entitled by reasonof the recommendations herein.Apart from the discriminatory selection of dischargees,itisreasonable tobelieve that one or more of these employees would have been laid off in the eco-nomic curtailment of Respondent's operations on or after November 5, 1954, hadthe selection been made on the basis of seniority or other nondiscriminatory pro-cedure; but the record affords no adequate basis for precisely determining at thistime which employees would have been affected thereby.That factor may be con-sidered in determining the amount of back pay due to each of the discriminateesat the compliance stage of these proceedings, but the burden will rest upon Re-spondent to disentangle the consequences for which it was responsible by reason ofits unlawful discrimination from those from which it would have been immune hadthe selection of dischargees been made by nondiscriminatory methods.9 It is,8 SeeThe Chase National Bank of the City of New York, an Juan, Puerto Rico, Branch,65 NLRB 8274 SeeRonrsco Corporation, et al,53 NLRB 1137, 11718 SeeCrossett Lumber Company,8 NLRB 440, 497-4989 SeeU. & S. Lumber Company,92 NLRB 164-165;Carolina Mills, Inc,92 NLRB 1146. TRUCKDRIVERS AND HELPERSLOCALUNION NO. 728615therefore, recommended that any order made herein by the Board expressly reservethe right to modify and supplement back-pay provisions herein if necessary by reasonof changed conditions or to define and clarify their application to circumstancesnot apparent at this time.The nature of the unfair labor practices herein justify the anticipation of a futurerecurrence of similar or other unfair labor practices by Respondent.Coextensivewith the threat, I shall recommend that Respondent cease and desist from infringingin any manner upon the rights of its employees guaranteed in Section 7 of the Act isUpon the basis of the foregoing findings of fact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.Respondent, Lithium Corporation of America, Inc., is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.2.Local 500, International Union of Operating Engineers, AFL-CIO, is a labororganization within the meaning of Section 2 (5) of the Act.3.By threatening its employees with discharge if they engagedin organizationalactivities for the purposes of collective bargaining or other mutual aid or protection,and by keeping under surveillance such organizational activities and meetings, theRespondent interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act, and thereby has engagedin and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.4.By discriminating in regard to the hire and tenure of employment of Claude H.Hurt,William E. Allen, Albert W. Hatchett, Vernon Dockery, Charles H. Martin,Bunn A. Martin, Nathan Dockery, Elbert H. Martin, Claude V. Derreberry, LewisG. Sellers, David A. West, J. D. Dockery, Perry Ledford, Wilburn W. Piercy, CarrelNickels, and Paul W. Rogers, because of their attendance at a union meeting andengaging in other concerted activities for the purposes of collective bargaining orother mutual aid or protection, the Respondent discouraged membership in Local500, International Union of Operating Engineers,AFL-CIO,a labor organization,and thereby engaged in unfair labor practices within the meaning of Section 8 (a) (1)and (3)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]",SeeN. L. It. B. v. Express Publishing Company,312 U. S. 426.TruckDrivers and Helpers Local Union No. 728,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, AFL-CIOandEmpire State Express, Inc.Case No.10-CC-1 1. August 1B, 1950DECISION AND ORDEROn March 2, 1.956, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding,finding that theRespondent had not engaged in and was not engaging in the unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto.Thereafter,all parties filed ex-ceptions to the Intermediate Report, and the General Counsel and theCharging Partyfiled supporting briefs.IThe Respondent's exceptions were limited (1) to the Trial Examiner's finding thatService, the alleged secondary employer, did not solicit business for Empire, the primaryEmployer, during the picketing in question and (2) to the Trial Examiner's conclusion116 NLRB No. 84.